Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 	
This Office Action is in response to Applicant’s reply dated 7/28/2021.  Claims 1, 3-5, 14-16, and 19-21 have been amended, and claims 1-21 are currently pending and being examined in this reply.


Response to Arguments
Regarding the 103 rejections:
	Applicants arguments have been considered and have been found persuasive, please find new grounds of rejection below in light of newly added claim limitations.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7, 10-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0074667 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2008/0086320 A1 to Ballew et al. (“Ballew”), in view of United States Patent Application Publication No. 2009/0008450 A1 to Ebert et al. (“Ebert”).


In regards to claim 1, Smith discloses the following limitations:
 A method for managing location information of tagged automotive assets (FIG. 2, ¶ 0011 "Embodiments of the system provide reliable asset location for large, mobile and numerous assets such as vehicles (e.g., cars and trucks) in extended lots and warehouses"), 
during or after a process of arranging an automotive asset within the storage area (FIG.2, para [0023) "A plurality of assets 200, 210, 220(e.g., inventory vehicles at a car dealership) are fitted with RFID tags 205,215 and 225, respectively"); 
scanning a passive transmitter tag affixed to the automotive asset, the passive transmitter tag having unique identification information, wherein the scanning is executed from a perspective of a scan point associated with the storage area (FIG. 2, ¶ 0023 "FIG. 2 shows a system functional block diagram of components that interact in an embodiment of the invention. A plurality of assets 200, 210, 220(e.g., inventory vehicles at a car dealership) are fitted with RFID tags 205, 215 and 225, respectively. Each RFID tag has a unique identifier that it will report when queried, and so each tagged asset can be distinguished from all others.) 
and associating the unique identification information with the (¶ 0024 "Another vehicle is equipped with a mobile data collection unit 230, comprising an RFID transceiver 240 to communicate with the RFID tags 205, 215, 225; means for determining or estimating the location of the mobile data collection unit (shown here as GPS 250); a computer ("central processing unit" or "CPU") 260for correlating RFID tag responses with location estimates; and a communication interface 270 for reporting asset location information to a base station 280, which stores the information in a database 290" and FIG. 3, ¶ 0027 "Next, assets to be tracked are enrolled into the system by "tagging" them (attaching an RFID tag) (310) and entering information in the database to correlate the unique ID of the tag with an identifier of the asset"). 
	Smith does not appear to specifically disclose the following limitations:
	the method comprising: assigning location to a plurality of designated regions, the location information defining a perimeter around each of the plurality of designated region; designated regions for storing assets to be monitored and storing information associating the designated region and the asset;
	the scan point being one of a plurality of scan points, each of the plurality of scan points being associated with one of the plurality of designated regions;
The Examiner provides Ballew to teach the following limitations:
the method comprising: assigning location to a plurality of designated regions, the location information defining a perimeter around each of the plurality of designated region; designated regions for storing assets to be monitored and storing information associating the designated region and the asset; (Ballew teaches user defined geo-fence areas that are used to store and track assets within the user set geo-fence.  ¶¶ 0108, 0142-0143, and 0165.)
	Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Smith the teachings of Ballew in order to provide for multiple defined areas for track and trace in order to ensure proper equipment treatment, monitor operators using the equipment, and manage the asset for scheduled/unscheduled maintenance and the like. (Ballew ¶ 0107)
	The Examiner provides Ebert to teach the following limitations:
the scan point being one of a plurality of scan points, each of the plurality of scan points being associated with one of the plurality of designated regions; (Ebert teaches using fixed scan points that include regions such as storage locations, shipping and receiving areas, and loading docks, in order to determine what is in those regions.  See at least Figure 14, and ¶ 0193 "Each enterprise has multiple tag readers 1402 that feed digital information from digitally identifiable tags into a local ITS. Generally a tag reader is any combination of hardware and software capable of feeding digital data collected from any item or container. Readers can be positioned on the manufacturing line, in storage locations, in shipping and receiving areas, at loading docks, within trucks or other moving vehicles, and can also be hand-held wireless­connected devices"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the method of using stationary scan points and mobile scanners as per Ebert since it allows for efficiently determining locations of the tracked assets (See Ebert, ¶¶ 0193 and 0374).

In regards to claim 2, Smith does not appear to specifically disclose the following limitations:
 wherein the location information includes latitude and longitude information. 
The Examiner provides Ebert to teach the following limitations:
wherein the location information includes latitude and longitude information (Ebert ¶ 0011 "The method also maintains in the virtual world a representation of a current location of each of the items and a representation of a current location of each of the circumstances, the representations each reflecting most recently received tag-read-data and context information. The method also represents locations and circumstances by latitudes, longitudes, and altitudes"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the method of using latitude and longitude as per Ebert since it allows for providing accurate location information for the tagged assets (See Ebert, ¶ 0011). 


In regards to claim 3, Smith discloses the following limitations: 
(FIG.2, ¶ 0024 "Another vehicle is equipped with a mobile data collection unit 230, comprising an RFID transceiver 240 to communicate with the RFID tags 205, 215, 225; means for determining or estimating the location of the mobile data collection unit (shown here as GPS 250); a computer ("central processing unit" or "CPU") 260 for correlating RFID tag responses with location estimates; and a communication interface 270 for reporting asset location information to a base station 280, which stores the information in a database 290").


In regards to claim 4, Smith discloses the following limitations: 
wherein associating the unique identification information with the location information (¶ 0024 "a communication interface 270 for reporting asset location information to a base station 280, which stores the information in a database 290" and FIG. 3, para [0026) "FIG. 3 is a flow chart outlining activities and operations involved in setting up and using an embodiment of the invention. The first step is to initialize a database to store the asset­location information produced and updated during operation (300). (Alternatively, an existing inventory-control database can be augmented with fields to store this information, or simply provided with interface functions to store and retrieve the information in already­existing database fields (305)"). 
The Examiner provides Ballew to teach the following limitations:
(Ballew teaches user defined geo-fence areas that are used to store and track assets within the user set geo-fence.  ¶¶ 0108, 0142-0143, and 0165.)
	Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Smith the teachings of Ballew in order to provide for multiple defined areas for track and trace in order to ensure proper equipment treatment, monitor operators using the equipment, and manage the asset for scheduled/unscheduled maintenance and the like. (Ballew ¶ 0107)

In regards to claim 7, Smith discloses the following limitations: 
wherein the automotive asset is a vehicle (FIG.2, ¶ 0023 "A plurality of assets 200,210, 220 (e.g., inventory vehicles at a car dealership) are fitted with RFID tags 205,215 and 225, respectively").

In regards to claim 10, Smith discloses the following limitations: 
wherein scanning the passive transmitter tag from the perspective of the scan point includes using a portable transceiver to obtain the unique identification information from the passive transmitter tag (FIG.2, ¶ 0024 "Another vehicle is equipped with a mobile data collection unit 230, comprising an RFID transceiver 240 to communicate with the RFID tags 205, 215, 225; means for determining or estimating the location of the mobile data collection unit (shown here as GPS 250); a computer ("central processing unit" or "CPU") 260 for correlating RFID tag responses with location estimates; and a communication interface 270 for reporting asset location information to a base station 280, which stores the information in a database 290"). 

In regards to claim 11, Smith does not appear to specifically disclose the following limitations:
wherein the portable transceiver is a handheld scanner. 
The Examiner provides Ebert to teach the following limitations:
wherein the portable transceiver is a handheld scanner (Ebert FIG.14, ¶0193 "Each enterprise has multiple tag readers 1402 that feed digital information from digitally identifiable tags into a local ITS. Generally a tag reader is any combination of hardware and software capable of feeding digital data collected from any item or container. Readers can be positioned on the manufacturing line, in storage locations, in shipping and receiving areas, at loading docks, within trucks or other moving vehicles, and can also be hand-held wireless­connected devices"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the method of using a portable/handheld scanner as per Ebert since it allows for efficiently determining locations of the required assets (See Ebert, ¶¶ 0193 and 0374).


In regards to claim 12, Smith discloses the following limitations: 
wherein scanning the passive transmitter tag includes scanning with a relative velocity of up to about 60 mph between the scan point and the passive transmitter tag (Smith discloses a system and method by which scanning of tags is accomplished via a mobile unit that can be travelling.  See at least Figure 1, and ¶ 0022 "Embodiments of the invention capitalize on the fact that auto dealerships (and other enterprises that deal with large numbers of vehicles) usually employ many of their own (non-inventory) vehicles 193, 195, 197 to move people and equipment among the tagged cars. By equipping one or more of these vehicles with the mobile system described below (and depicted in FIG. 1 at 194 and 198), an improved inventory tracking system can be implemented.", ¶ 0024 "Another vehicle is equipped with a mobile data collection unit 230, comprising an RFID transceiver 240 to communicate with the RFID tags 205, 215, 225; means for determining or estimating the location of the mobile data collection unit (shown here as GPS 250); a computer ("central processing unit" or "CPU") 260 for correlating RFID tag responses with location estimates; and a communication interface 270 for reporting asset location information to a base station 280, which stores the information in a database 290."). 


In regards to claim 13, Smith discloses the following limitations: 
wherein the passive transmitter tag is a radio frequency identification tag (FIG.2, ¶ 0023 "A plurality of assets 200,210,220 (e.g., inventory vehicles at a car dealership) are fitted with RFID tags 205,215 and 225, respectively"). 


In regards to claim 16, Smith discloses the following limitations: 
(¶ 0021 "A facility employing a prior-art RFID system may have stationary RFID tag readers at predetermined locations (e.g., 170, 180) and an inventory control system may be notified when a tagged vehicle passes near such a reader"). 


In regards to claim 19, Smith discloses the following limitations: 
wherein at least one of the designated regions includes a designated area nested therein (FIG.1 (110, 120, 130, 140, and dealership), ¶ 0020 "FIG. 1 represents elements found in a typical dealership where an embodiment of the invention may be deployed. A large proportion of the area of the dealership may be dedicated to inventory storage: element 110 represents such a parking lot. A busy dealership may have custody of several thousand vehicles at any given time, which may be distributed over one large or several smaller lots. In addition to the storage lot(s), a dealership may have facilities such as a cleaning and detailing structure 120, maintenance and repair bays 130, or showroom 140. Inventory vehicles may be moved from place to place (e.g., 150, 160) for service, delivery preparation, or other reasons"). 


In regards to claim 20, Smith discloses the following limitations: 
 	associating the unique identification information with the(¶ 0020 "FIG. 1 represents elements found in a typical dealership where an embodiment of the invention may be deployed. A large proportion of the area of the dealership may be dedicated to inventory storage: element 110 represents such a parking lot. A busy dealership may have custody of several thousand vehicles at any given time, which may be distributed over one large or several smaller lots. In addition to the storage lot(s), a dealership may have facilities such as a cleaning and detailing structure 120, maintenance and repair bays 130, or showroom 140. Inventory vehicles may be moved from place to place (e.g., 150, 160) for service, delivery preparation, or other reasons" and ¶ 0022 "auto dealerships (and other enterprises that deal with large numbers of vehicles) usually employ many of their own (non-inventory) vehicles 193, 195, 197 to move people and equipment among the tagged cars. By equipping one or more of these vehicles with the mobile system described below (and depicted in FIG. 1at 194 and 198), an improved inventory tracking system can be implemented" and ¶ 0027 "Next, assets to be tracked are enrolled into the system by "tagging" them (attaching an RFID tag) (310) and entering information in the database to correlate the unique ID of the tag with an identifier of the asset (e.g., a serial number or Vehicle Identification Number, "VIN") (315). Once a vehicle is tagged and enrolled, it may be moved about the premises freely and stored wherever it is convenient to do so" and ¶ 0024 "Another vehicle is equipped with a mobile data collection unit 230, comprising an RFID transceiver 240 to communicate with the RFID tags 205, 215, 225; means for determining or estimating the location of the mobile data collection unit (shown here as GPS 250); a computer ("central processing unit" or "CPU") 260for correlating RFID tag responses with location estimates; and a communication interface 270 for reporting asset location information to a base station 280, which stores the information in a database 290" and FIG. 3, ¶ 0027 "Next, assets to be tracked are enrolled into the system by "tagging" them (attaching an RFID tag) (310) and entering information in the database to correlate the unique ID of the tag with an identifier of the asset")
The Examiner provides Ballew to teach the following limitations:
designated areas for storing assets to be monitored; (Ballew teaches user defined geo-fence areas that are used to store and track assets within the user set geo-fence.  ¶¶ 0108, 0142-0143, and 0165.)
	Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Smith the teachings of Ballew in order to provide for multiple defined areas for track and trace in order to ensure proper equipment treatment, monitor operators using the equipment, and manage the asset for scheduled/unscheduled maintenance and the like. (Ballew ¶ 0107)




Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0074667 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2008/0086320 A1 to Ballew et al. .


In regards to claim 5, Smith does not appear to specifically disclose the following limitations:
 	wherein associating the unique identification information with the 
The Examiner provides Smartvue to teach the following limitations:
wherein associating the unique identification information with the (Smartvue ¶ 0029 "Geo-location information and contemporaneous timestamps may be embedded in the video stream together with a signature of the encoder, providing a mechanism for self-authentication of the video stream. A signature that is difficult to falsify (e.g., digitally signed using an identification code embedded in the hardware of the encoder) provides assurance of the trustworthiness of the geo-location information and timestamps, thereby establishing reliable time and space records for the recorded events. In general, data included in the database may be roughly classified into three categories: (i) automatically collected data; (ii) curated data; and (iii) derivative data" and FIG. 2, ¶ 0136 ''The method comprises (201) communicatively connecting at least two ICDs and at least one user device having a display with a user interface to a cloud-based analy1ics platform. The method further comprises (202) the at least two ICDs capturing and transmitting input data to the cloud-based analytics platform"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the method of uploading the information to a cloud database as per Smartvue for the location and unique id information of Smith since it allows for automatically analyzing the data for the various items in an environment (See Smartvue, ¶ 0031). 
The Examiner provides Ballew to teach the following limitations:
designated region for storing assets to be monitored; (Ballew teaches user defined geo-fence areas that are used to store and track assets within the user set geo-fence.  ¶¶ 0108, 0142-0143, and 0165.)
	Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Smith the teachings of Ballew in order to provide for multiple defined areas for track and trace in order to ensure proper equipment treatment, monitor operators using the equipment, and manage the asset for scheduled/unscheduled maintenance and the like. (Ballew ¶ 0107)


In regards to claim 6, Smith does not appear to specifically disclose the following limitations:
wherein the cloud database is searchable by the automotive asset. 
The Examiner provides Smartvue to teach the following limitations:
.

Claims 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0074667 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2008/0086320 A1 to Ballew et al. (“Ballew”), in view of United States Patent Application Publication No. 2009/0008450 A1 to Ebert et al. (“Ebert”), in view of United States Patent Application Publication No. 2008/0270076 A1 to Breed (“Breed”).

In regards to claim 8, Smith does not appear to specifically disclose the following limitations:
wherein the automotive asset is a container for automobile parts. 
The Examiner provides Breed to teach the following limitations:
wherein the automotive asset is a container for automobile parts (Breed ¶ 0168  "Frequently, a trailer or container has certain hardware such as racks for automotive parts, for example, that are required to stay with the container. During unloading of the cargo these racks, or other sub-containers, could be removed from the container and not returned. If the container system knows to check for the existence of these racks, then this error can be eliminated. Frequently, the racks are of greater value then the cargo they transport. Using RFID tags and a simple interrogator mounted on the ceiling of the container perhaps near the entrance, enables monitoring of parts that are taken in or are removed from the container and associated with the location of container. By this method, pilferage of valuable or dangerous cargo can at least be tracked"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the teachings of Breed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 9, Smith does not appear to specifically disclose the following limitations:
wherein the container is reusable 
The Examiner provides Breed to teach the following limitations:
wherein the container is reusable (Breed ¶ 0168 "Frequently, a trailer or container has certain hardware such as racks for automotive parts, for example, that are required to stay with the container. During unloading of the cargo these racks, or other sub-containers, could be removed from the container and not returned").
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the teachings of Breed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 21, Smith discloses in Figure 1 and ¶ 0019 that assets can be stored in a parking lot which would be an individual area inside the greater parking lot region, Smith does not appear to specifically disclose the following limitations: 
Wherein the designated area is sized to receive a singular automotive asset therein, the singular automotive asset being one of a vehicle and a container for automotive parts. 
The Examiner provides Breed to teach the following limitations:
Wherein the designated area is sized to receive a singular automotive asset therein, the singular automotive asset being one of a vehicle and a container for automotive parts.  (Breed ¶ 0168 "Frequently, a trailer or container has certain hardware such as racks for automotive parts, for example, that are required to stay with the container. During unloading of the cargo these racks, or other sub-containers, could be removed from the container and not returned. If the container system knows to check for the existence of these racks, then this error can be eliminated. Frequently, the racks are of greater value then the cargo they transport. Using RFID tags and a simple interrogator mounted on the ceiling of the container perhaps near the entrance, enables monitoring of parts that are taken in or are removed from the container and associated with the location of container. By this method, pilferage of valuable or dangerous cargo can at least be tracked"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the teachings of Breed since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0074667 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2008/0086320 A1 to Ballew et al. (“Ballew”), in view of United States Patent Application Publication No. 2009/0008450 A1 to Ebert et al. (“Ebert”), in view of United States Patent Application Publication No. 2014/0018059 A1 to Noonan (“Noonan”).


In regards to claim 14, Smith does not appear to specifically disclose the following limitations:
wherein assigning location information to the plurality of designated regions includes obtaining the location information for at least four points along the perimeter of each of the plurality of designated regions. 
The Examiner provides Noonan to teach the following limitations:
wherein assigning location information to the plurality of designated regions includes obtaining the location information for at least four points along the perimeter of (Noonan ¶ 0269 "a signal detections system verifies the exact location of the wireless communication device; the zone database identifies and classifies each area of the facility, for example: (red) areas-may be housing units, inmate areas, inmates cells, programs and inmate population areas, inmate rec yards; (grey) areas-may represent perimeter areas which are susceptible to misidentification. e.g., fence lines, wall perimeters and (green) areas-may represent areas such as administration areas, staff dominated areas"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the teachings of Noonan since it allows for determining the exact location of the areas (See Noonan, ¶ 0269).

In regards to claim 15, Smith does not appear to specifically disclose the following limitations:
further including determining the location information for a central point associated with the scan point of the designated region based on tan interpolation of the location information for the at least four points along the perimeter of the one designated region. 
The Examiner provides Noonan to teach the following limitations:
further including determining the location information for a central point associated with the scan point of the designated region based on tan interpolation of the location information for the at least four points along the perimeter of the one designated region. (Noonan ¶ 0022 "the location of the transmitting device is 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the teachings of Noonan since it allows for accurately determining the location of the items (See Noonan, ¶ 0022).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0074667 A1 to Smith (“Smith”), in view of United States Patent Application Publication No. 2008/0086320 A1 to Ballew et al. (“Ballew”), in view of United States Patent Application Publication No. 2009/0008450 A1 to Ebert et al. (“Ebert”), in view of United States Patent Application Publication No. 2017/0023377 A1 to The Burtner Group, LLC (“Burtner”).


In regards to claim 17, Smith does not appear to specifically disclose the following limitations:
further comprising displaying a representation of the automotive asset on a map based on the associated location information. 
The Examiner provides Burtner to teach the following limitations:
further comprising displaying a representation of the automotive asset on a map based on the associated location information (Burtner ¶ 0015 "The asset information may include graphics for display on the map as part displaying the data from the positioning sensor"). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included in the system and method of Smith the teachings of Burtner since it allows for efficiently determining location of the various assets/vehicles (See Burtner, FIG. 5, ¶ 0053). 


In regards to claim 18, Smith discloses the following limitations:
further comprising determining directions to the automotive asset based on a user location relative to the automotive asset (Smith FIG. 2, ¶ 0025 "The mobile data collection unit of FIG. 2 has a Global Positioning System ("GPS") receiver 250 to provide location estimates for correlation with RFID tag responses. However, other means of determining or estimating the location of the mobile data collection unit may also be used" and ¶ 0028 "Independently of vehicle enrollment, one or more mobile data collection units with capabilities like the system described in reference to FIG. 2, are carried about the dealership's grounds (320). Since the data collection units are relatively small and lightweight, and do not have unusually large power demands, a light vehicle such as an electric golf cart, or even a modified bicycle, can be used to carry the data collection units around. These excursions may be dedicated, aisle-by-aisle sweeps made for the principal purpose of refreshing inventory information").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627